ENFORCEABILITY OF WATER QUALITY STANDARDS The State of Oklahoma has enforceable water quality standards for both interstate and intrastate waters.  The Attorney General is in receipt of your letter dated May 13, 1971, wherein you asked the following question: "Does the State of Oklahoma have enforceable water quality standards legally established for all interstate and intrastate waters of the state?" In 1968 the State of Oklahoma, in accordance with the provisions of the Water Quality Act of 1965, P.L. 89-234 and the Clean Water Restoration Act of 1966, P.L. 89-753, adopted water quality standards for the interstate and intrastate waters of Oklahoma. These standards were approved by the United States Department of the Interior under the Federal Water Pollution Control Act. The Oklahoma Water Quality standards apply to each interstate water basin and each interstate stream and tributary in those basins. Section 2 of each Interstate Basin Water Quality Standard except for the language defining location, reads as follows: "II. Tributaries to the Verdigris and Caney Rivers.  The quality of tributary streams shall be controlled so that the quality of the Verdigris and Caney Rivers in Interstate Tributaries will not be lowered beyond the criteria set forth above. In Addition, adequate control shall be maintained to prohibit the development of public health hazards or nuisance conditions in such tributaries and maintain the highest current beneficial use of the waters pending a determination of best usage in the establishment of specific criteria." The Pollution Control Coordinating Board established under the authority of 82 Ohio St. 932 [82-932] (1968) in accordance with the power delegated to them by the Legislature of the State of Oklahoma amended the Oklahoma Water Quality Standards to add the following language at the end of the above cited Section 2: "Water quality criteria and standards as set forth above for interstate waters are applicable to intrastate waters in the same manner as they are applicable to interstate waters for similar conditions of stream characteristic and flow." It is the opinion of the Attorney General that the Oklahoma Water Quality Standards have been enforceable for both interstate and intrastate streams since their adoption in 1968. The above cited amendment clarifies in specific detail those enforceable standards. It is therefore the opinion of the Attorney General that your question be answered in the affirmative in that Oklahoma does have enforceable water quality standards for both interstate and intrastate waters.